Ldw
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Kenneth D. Kloster (US 3,862,483, hereinafter “Kloster”).
Kloster discloses the claimed invention as recited in the claims  as show below with matching element numbersL:
a main body (Tubular Housing, See Annotated Fig. 2), including a first end portion (See Annotated Fig. 2), a second end portion opposite to the first (See Annotated Fig. 2) end portion and a receiving space  (See Fig. 5) disposed between the first end portion and the second end portion, the first end portion (See Annotated Fig. 2) including a through hole (Aperture 22, See Annotated Fig. 2), the second end portion being configured to be abutted against an object to be disassembled;
The recitation “configured to be abutted against an object” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of being abutted against an object not the claimed second end portion. The prior art meets all of the structural claimed limitations 
a screw rod (30, See Annotated Fig. 2), penetrating through the through hole, the screw rod including a head portion (See Annotated Fig. 2);
[AltContent: textbox (Arcuate Concave)][AltContent: arrow][AltContent: textbox (Second End Portion)][AltContent: arrow][AltContent: textbox (First End Portion)][AltContent: arrow][AltContent: textbox (Head Portion)][AltContent: arrow]
    PNG
    media_image1.png
    800
    268
    media_image1.png
    Greyscale

50) screwed on the screw rod, the screw barrel including an assembling portion (32); configured to be assembled with a tool; 
The recitation “configured to be assembled with a tool” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the assembling portion not the claimed assembling portion. The prior art meets all of the structural claimed limitations of the assembling portion, thus would be capable of being assembled with a tool as it is capable of receiving a tool. Therefore the prior art of record would be able of being assembled with a tool, meeting therefore the claimed limitations.
a bearing (Bearing 40), being sleeved to the screw rod, the bearing being disposed between the first end portion and the head portion of the screw rod, the bearing including an inner ring (Inner Portion 42), an outer ring (Outer Portion 43) sleeved on and being rotatable relative to the inner ring, and a plurality of rollers (Ball Raceways 41), the inner ring including a first base board and 
a first annular portion which are transversely connected with each other, the outer ring including a second base board and a second annular portion46 for both which are transversely connected with each other, the plurality of rollers being abutted against and between the first and second base boards and between the first and second annular portions, one of the first base board and the second base board facing toward the head portion of the screw rod, and the other of the first base board and the second base board facing toward the first end portion; (Regarding the first Annular portion, Applicant above has renamed parts of the bearing as annular portions and it appears to be only one bearing; The bearing cited from prior art contains all the structure claimed above as it is common in the use of Bearings, See Fig. 2 and 5 from Kloster)
 (See Annotated Fig. 2) radially disposed thereon and an opening defined by the arcuate concave and being open radially (See Annotated Fig. 2), and the arcuate concave extends around an outer periphery of the screw rod and parts of the arcuate concave are located at two radial opposite sides of the screw rod. (See Annotated Fig. 2). 
Claim(s) 1-2, 4, 7 and 9 are rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Whitledge et al. (US 3785050A, hereinafter “Whitledge”).
Whitledge et al. disclose the claimed invention as recited in the claims as shown below with matching element numbers:
An apparatus, including: a main body, including a first end portion (See Annotated Fig. 1), a second end portion (See Annotated Fig. 1) opposite to the first end portion and a receiving space disposed between the first end portion and the second end portion (See Annotated Fig. 1), the first end portion including a through hole (See Annotated Fig. 1), the second end portion being configured to be abutted against an object to be disassembled;
The recitation “configured to be abutted against an object to be dissasembled” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of being abutted against an object not the claimed second end portion. The prior art meets all of the structural claimed limitations of the second end portion, thus would be capable of being abutted against an object by pushing the claimed second end portion against the object that is going to be disassembled. Therefore 
 a screw rod (Screw 18 Fig. 1), penetrating through the through hole, the screw rod including a head portion (Nut 20 Fig. 1); a screw barrel (Pusher 28), screwed on the screw rod, the screw barrel including an assembling portion configured to be assembled with a tool;               The recitation “configured to be assembled with a tool” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the assembling portion not the claimed assembling portion. The prior art meets all of the structural claimed limitations of the assembling portion, thus would be capable of being assembled with a tool as it is capable of receiving a tool. Therefore the prior art of record would be able of being assembled with a tool, meeting therefore the claimed limitations.
 	a bearing(15 Fig. 1), being sleeved to the screw rod, the bearing being disposed between the first end portion and the head portion of the screw rod, the bearing including an inner ring (passageway of circular cross-section), an outer ring (transfer passage) sleeved on and being rotatable relative to the inner ring (passageway of circular cross-section), and a plurality of rollers(41),the inner ring including a first base board and a first annular portion which are transversely connected with each other, the outer ring including a second base board and a second annular portion which are transversely connected with each other, the plurality of rollers being abutted against and between the first and second base boards and between the first and second annular portions, one of the first base board and the second base board facing toward the head portion of the screw rod, and the other of the first base board and the second base board facing toward the first end portion; (Regarding the first Annular portion, Applicant above has renamed parts of the bearing as annular portions and it appears to be only one bearing; The bearing cited from prior art contains all the structure claimed above as it is common in the use of Bearings)wherein the second end portion includes an arcuate concave (Holder 19, Fig. 1) radially disposed thereon and an opening defined by the arcuate concave and being open radially, and the arcuate concave extends around an outer periphery of the screw rod and parts of the arcuate concave are located at two radial opposite sides of the screw rod.(See Fig. 1)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Receiving Space)][AltContent: arrow][AltContent: textbox (Second End Portion)][AltContent: textbox (First End Portion)]
    PNG
    media_image2.png
    783
    346
    media_image2.png
    Greyscale

(10), and each of the at least one arm portion is connected between the first end portion and the second end portion. (See Fig. 1)

4. The disassembling tool of claim 2, wherein each of the at least one arm portion is connected with the first end portion and the second end portion in a first direction, an outmost connecting point of a respective one of the at least one arm portion and the second end portion is located between an imaginary line passing through an outmost connecting point of a respective one of the at least one arm portion and the first end portion and the screw rod, and the imaginary line is parallel with the first direction. (See Fig. 1, An Imaginary Line could be drawn passing though the connecting point of one of the arm portions)

7. The disassembling tool of claim 1, wherein the inner ring (passageway of circular cross-section) further includes a first guiding surface connected between an outer wall of the first annular portion and the first base board, the outer ring (transfer passage 42, Fig. 1) further includes a second guiding surface connected between an inner wall of the second annular portion and the second base board, and the plurality of rollers are abutted against and between the first guiding surface and the second guiding surface. (See Fig. 1)

9. The disassembling tool of claim 7, wherein the plurality of rollers are balls (Balls 41), the first guiding surface and the second guiding surface are arcuate guiding surfaces(See Fig.1); radiuses of curvature of the first guiding surface and the second guiding surface are respectively larger than a radius of at least one of the plurality of rollers (See Fig. 1).

Allowable Subject Matter
Claims 3, 5, 6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Govoni (DE202016102589U1) – Relates to a device for removing a hub with an integrated bearing, wherein a threaded rod with corresponding nuts is arranged at its end. 
Huang (US 20190030700 A1) – Relates to a disassembler with a screw rod, arcuate portions, bearings and arm portions (See Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        







Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 18, 2021